IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,

V. ID No. 1407015223

SHAWN E. WILLIAMS,

VVVVVVVV

Defendant.

Submitted: January 21, 2015
Decided: February 19, 2015

ORDER DENYING MOTION TO REDUCE SENTENCE
This 191h day of February, 2015, upon consideration of the
Defendant’s Motion for Sentence Reduction and Modiﬁcation and the record
in this matter, it appears to the Court that:
(l) in August 2014, Defendant Shawn E. Williams pleaded guilty
to four crimes: Drug Dealing in Heroin (as a class D felony), Endangering
the Welfare of a Child, Drug Dealing in Heroin (as a class B felony), and

Resisting Arrest.2 The offenses arose from two different criminal episodes

2 DEL. CODE ANN. tit. 16, § 4754(1) (2014) (drug dealing in heroin of no speciﬁed
tier quantity); DEL. CODE ANN. tit. l 1, § ] 102(a)(6) (2014) (endangering the welfare of a
child w committing drug offenses in a dwelling where the child is present); DEL. CODE

but, because Williams waived indictment and entered into one dispositive
plea agreement, they were heard in one p1“006€d111g.3

(2) His sentencing occurred several months later, on November 7,
2014, after a pre-sentence investigative report was prepared. Williams was
sentenced to serve: Drug Dealing (N14—07-2079l — a class B felony) —
two years at Level V during which he is to participate in the Key program;4
Drug Dealing (1Nl4-06-0879 w a class D felony) w eight years at Level V
suspended for 8 years at Level lV-Crest suspended after six months for 18
months of Level ill-Crest Aftercare.5 The sentence has an effective date of
July 19, 2014, and the two years of imprisonment for Drug Dealing—Tier 4
Weight (N14-07—2079l), because it is a class B felony, is a minimum term of
incarceration that must be imposed and cannot be suspended or reduced.6

Williams ﬁled no direct appeal from his convictions or sentences.

ANN. tit. 16, § 4752(1) (2014) (drug dealing in heroin m tier 4 weight); and DEL. CODE
ANN. tit. 11, § 1257 (2014) (resisting arrest).

3 See Plea Agreement and T18 Guilty Plea Form, Slate v. Sth  Willaims, ll.)
Nos. 1406002869 & 1407015223 (Del. Super. Ct. Aug. 28, 2014).

4 “‘Key’ refers to the Key Therapeutic Community, a six to eighteen month drug

treatment program established by the Delaware Department of Correction.” Slate v.
Lennon, 2003 WL 1342983, at *1 (Del. Mar. 1], 2003).

5 Crest and “‘Crest After~Care’ refer[] to [] related, though less restrictive,
program[s] .” Id.

6 DEL. CODE ANN. tit. 16, § 4752 (2014); id. at tit. 11, §§ 4205(b)(2) & (d) (2014)
(sentence “[fjor a class B felony {is} not less than 2 years . . . [and any] minimum,

-2-

(3) Williams now has filed the present motion under Superior
Court Criminal Rule 35(1)) requesting reduction or elimination of the Level
V and 1V terms of his sentences for the drug dealing charges.7 .In short,
Williams requests that his Level V term be suspended upon completion of
the Key program and that he go directly to Level 111 after he has completed
the Key program, eliminating the Level iV treatment component of his
current sentence. This relief is appropriate, he claims, because: (1) once he
completes the Key program he will be rehabilitated; (2) he has familial care
and ﬁnancial obligations; (3) his remorse; and (4) he has a job waiting for
him upon release.8

(4) The Court may consider Williams’s motion “without
presentation, hearing or argument.”9 The Court will decide his motion on

the papers filed'0 and the complete sentencing record in Williams’s case.

mandatory, mandatory minimum or minimum mandatory sentence [ ] required by
subsection (b) of [§ 4205] . . . shall not be subject to suspension by the court").

7 Super. Ct. Crim. R. 35(1)) (providing that, under certain conditions, the Court may
reduce a sentence of imprisonment on an inmate’s motion; providing also that the Court
may reduce a term or the conditions of partial conﬁnement or probation).

3 Der. Rule 3503) Mot. at 2.
9 Super. Ct. Crim. R. 35(b).
10 When considering motions for sentence modiﬁcation, this Court addresses any
applicable procedural bars before turning to the merits. State v. Reed, 2014 WL 7148921,

at *2 (Del. Super. Ct. Dec. 16, 2014). There are no procedural bars to consideration of
Williams’s request under Rule 35(b). See, eg, Slate v. Comeger, 2015 WL 74260, at *2

-3-

(5) The intent of Superior Court Criminal Rule 35(b) has
historically been to provide a reasonable period for the Court to consider
alteration of its sentencing judgments.” Where a motion for reduction of

sentence is ﬁled within 90 days of sentencing, the Court has broad

l2 s:

discretion to decide if it should alter its judgment. The reason for such a

rule is to give a sentencing judge a second chance to consider whether the
initial sentence is appropriate.M3 But, while the Court has wide discretion
to reduce a sentence upon a timely Rule 35 application, the Court has no

authority to reduce or suspend the mandatory portion of any substantive

statutory minimum sentence.14

(6) As noted above, the two years of imprisonment for one count

of drug dealing (NM-0120791), because that offense is a class B felony, is

 

(Dei. Super. Ct. Jan. 5, 2015) (“Where a motion for reduction of sentence of
imprisonment is ﬁied within 90 days of sentencing, the Court has broad discretion to
decide if it should alter its judgment”); see also Teal v. State, 2011 WL 4839042, at *1
(Del. Oct. 12, 2011) (ﬁnding this Court erred in holding that motion for modiﬁcation of
Level IV time was subject to ninetyuday period).

H Johnson v. State, 234 A.2d 447, 448 (Del. 1967) (per curmm).

'2 Hewett v. Stale, 2014 WL 5020251, at *1 (Del. Oct. 7', 2014) (“V/hen, as here, a
motion for reduction of sentence is ﬁled within ninety days of sentencing, the Superior
Court has broad discretion to decide whether to alter its judgment”).

‘3 Slale v. Reed, 2014 WL 7148921, at *2 (Del. Super. Ct. Dec. 16, 2014).
14 Stale v. Srurgis, 947 A.2d 1087, 1092 (Del. 2008) (“Superior Court Ruie of

Criminai Procedure 35(b) provides no authority for a reduction or suspension of the
mandatory portion of a substantive statutory minimum sentence”) (emphasis in original).

_4_

a minimum term of incarceration that must be imposed and cannot be
suspended or reduced.15 Williams’s requested modiﬁcation of the Court’s
sentencing order would not require him to serve two years at Level V. It
would only require him to complete the Key program (which could take far
less than two years) before he would be released from Level V. That would
clearly violate the two~year minimum at Level V set out in 11 Del. C.
§ 4205(b).i6 In turna the Court must deny Williams’s motion to reduce his
Level V term for the class B drug deaiing count (Nl4n07—2079I).

(7) Williams has also requested that the Court eliminate the Level
IV—Crest portion of his sentence imposed for the other drug dealing offense
(INl4—06—0879). That Level IV term, 1'.e., a period in a highly structured
community-based supervision setting with substance abuse treatment
complimentary to that engaged in the Key program, is a component of his
sentence that is integral to the Court’s overal} “sentencing scheme” or
“plan.”'7 Here the Court found that a term of Levei IV supervision in such a
setting would best address Williams’s treatment needs and facilitate his

transition to lower levels of supervision and to society. The Court has fully

15 1
566 n.6, supra.

'6 See Slate v. Lennon, 2003 WL 1342983. at *1 (Del. Mar. 11, 2003).

‘7 [)3 0e v. Stale, 750 A.2d 1200, 1202 (Del. 2000).

-5,

reviewed Williams’s application, the record of the two subject cases,
Wiliiams’s supervision history, and all sentencing information available.
The Court ﬁnds the Level IV-Crest term of the sentence remains appropriate
for the reasons stated at the time of sentencing. in turn, the Court will
exercise its discretion]8 under Rule 35(b) and deny Williams’s request to
reduce or modify the Level 1V term of his sentence.

NOW, THEREFORE, IT IS ORDERED that Shawn E. Williams’s
motion for reduction or modiﬁcation of sentence is DENIED.

so ORDERED this 19th day of Febru ry, 2015.

PAUL R. WALLACE, JUDGE

Original to Prothonotary

cc: Barzilai Axelrod, Deputy Attorney General
Kevin P. O’Neill, Esquire
Mr. Shawn  Wiliiams,pr0 se
Investigative Services Ofﬁce

18 Rondon v. Stare, 2008 WL 187964, at *1 (Del. Jan. 15, 2008) (“The merit of a
sentence modification under Rule 3503) is directed to the sound discretion of the Superior
Court”); Kiser v. State, 2010 WL 5141242, at *1 (Del. Dec. 10, 2010) (same for motion
that seeks reduction or modiﬁcation oi’partial conﬁnement).

t6“